Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record taken alone and in combination does not disclose “a housing for an acoustic transducer, the housing comprising: a body having a plurality of exterior surfaces that define a front, a rear, a top, a bottom, and first and second sides of the body, a longitudinal axis that extends through the front and rear of the body, a plurality of first interior surfaces that form respective transverse walls of an interior cavity, wherein the transverse walls are oriented transverse to the longitudinal axis and to one another, and wherein the respective transverse walls are a first wall oriented perpendicular to the first plane and defining a first end of the interior cavity, a second and a third wall that meet along the plane at an opposite second end of the interior cavity, and an even number of additional walls connecting the first wall to the second and third walls, a first aperture that extends from the front of the body to the first end of the interior cavity, and a second aperture that extends from the rear of the body to the second end of the interior cavity, wherein the first and second apertures are in axial alignment along the longitudinal axis, wherein the housing is configured to retain the middle portion or the second end of the acoustic transducer within the second aperture to thereby retain the first end of the acoustic transducer within the interior cavity in axial alignment with the first aperture” as recited in claim 1 and “a method of using an acoustic grader to assess the stiffness of an elongated wood workpiece as the workpiece moves along a path of travel on a conveyor, wherein the acoustic grader includes an inductor that is selectively actuable to strike the workpiece and a detector that is configured to detect impact-induced acoustic stress waves traveling longitudinally through the workpiece, the method comprising causing the inductor to strike the end of the workpiece at a second location along said end as the workpiece moves along the path of travel on the conveyor to thereby induce a second acoustic stress wave within the workpiece; determining a velocity of the second acoustic stress wave within the workpiece based on data received from the detector; estimating a modulus of elasticity (MOE) of the workpiece based at least in part on the determined velocities’ as recited in claim 10. Furthermore,  
the prior art of record taken alone and in combination does not disclose “a grading system for grading an elongated wood workpiece, the grading system comprising: an acoustic strength grading apparatus having a support with a first coupling feature and a second coupling feature and an inductor mounted to the support, wherein the inductor includes a double-acting pneumatic cylinder having a first piston, and a first and a second solenoid valve coupled with respective first and second portions of the pneumatic cylinder, wherein the first and second solenoid valves are selectively operable to extend and retract the first piston, respectively, wherein the inductor is selectively operable to extend and retract the piston at least six times per second” as recited in claim 13. These limitations are neither taught nor made obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JACQUES M SAINT SURIN/Examiner, Art Unit 2861